DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 9/3/2021.
Response to Arguments
Applicant's arguments filed 9/3/2021 have been fully considered but they are not persuasive.
With regard to the arguments directed towards the previous prior art rejections on pages 10-14
All of applicant’s arguments in this section are directed towards how the prior art is no longer applicable because, essentially, the inventorship of the prior art references are a subset of the inventorship of the instant application in light of the request to change the inventorship of the instant application.  As such, applicant argues that an exception applies preventing the prior art from being relied upon.
The Examiner respectfully disagrees. The Examiner acknowledges that applicant has filed a change of inventorship, and that when the inventorship of a prior art reference, published within a year of the effective filing date of the instant application, is purely a subset of the inventorship of the instant application, then that reference is not applicable.  However, the following issues exist in the instant case:
1) In order for the references US 2017/0097394 and US 2017/0097382 applied in the rejection to be within one year of the effective filing date, applicant must rely upon the provisional application.  However, applicant has, respectfully, not demonstrated that every claim 
2) When the instant application was filed, applicant included a single Oath or Declaration on 11/14/2018 on which only Mr. Bickford was listed as an inventor.  On 2/8/2021, Mr. Bickford filed a Declaration stating “I am the inventor of the subject matter described and claimed in the above-referenced U.S. Patent Application, U.S.S.N. 16/150,460.”  Mr. Bickford further asserted that the relevant discloses of US 2017/0097394 and US 2017/0097382 was made by and obtained by Mr. Bickford.  As such, as best understood, Mr. Bickford is asserting that everything disclosed in application 16/150,460 was invented by Mr. Bickford, and any features relied upon in the above noted references was also invented by Mr. Bickford.  Additional inventors were then added to the instant application on 9/3/2021. No further explanation was made as to why these inventors were added or how the addition of these inventors relates to the previously noted evidence that Mr. Bickford invented the subject matter of the instant application and the relevant disclosures of the above noted references. As such, an issue is being raised with regard to the inventorship of the instant application in light of the previous Oath of 11/14/2018 and Declaration filed 2/8/2021.
In light of the above, this case will be examined based upon the Mr. Bickford being the solely inventor because an issue is being raised as to the inventorship of the instant application.
Should applicant have any questions or wish to discuss any issues raised in this Office Action, applicant is requested to contact the Examiner to discuss these issues.
Claim Rejections - 35 USC § 101/115
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 115(a) reads as follows (in part):
An application for patent that is filed under section 111(a) or commences the national stage under section 371 shall include, or be amended to include, the name of the inventor for any invention claimed in the application.

The present application sets forth the incorrect inventorship because:
When the instant application was filed, applicant included a single Oath or Declaration on 11/14/2018 on which only Mr. Bickford was listed as an inventor.  On 2/8/2021, Mr. Bickford filed a Declaration stating “I am the inventor of the subject matter described and claimed in the above-referenced U.S. Patent Application, U.S.S.N. 16/150,460.”  Mr. Bickford further asserted that the relevant discloses of US 2017/0097394 and US 2017/0097382 was made by and obtain by Mr. Bickford.  As such, as best understood, Mr. Bickford is asserting that everything disclosed in application 16/150,460 was invented by Mr. Bickford, and any features relied upon in the above noted references was also invented by Mr. Bickford.  Additional inventors were then added to the instant application on 9/3/2021. As best understood, no further explanation is provided as to why these inventors were added or how the addition of these inventors relates to the previously noted evidence that Mr. Bickford invented the subject matter of the instant application and the relevant disclosures of the above noted references. As such, an issue is being raised with regard to the inventorship of the instant application in light of the previous Oath of 11/14/2018 and Declaration filed 2/8/2021, because, as best understood and in light of the above Oath and 
Applicant is therefore respectfully requested to explain why the inventors were added to the instant application and what contributions were made by these added inventors that caused them to be added as inventors.
Claims 1-22 are rejected under 35 U.S.C. 101 and 35 U.S.C. 115 for failing to set forth the correct inventorship for the reasons stated above.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 21,

1) Claim 1 recites “control electronics coupled to the first and second torsionally operated MEMS magnetic sensors and configured to determine a magnetic field gradient of the received magnetic field signal based on the first and second measurements from the first and second torsionally operated MEMS electromagnetic sensors.”  As best understood, this phrase is referring to the control electronics of Figure 5 which discloses the use of torsionally operated MEMS magnetic sensors (312) (see also paragraph [0051] of the published application).  As such, Claim 1 requires the use of the above circuit.  This circuit is disclosed to be used with magnetic sensor structure (302) as seen in paragraph [0051], which is disclosed in Figure 4 and paragraph [0050].  The magnetic sensor of Figure 4 is not disclosed to have a controller or 
2) Applicant initially recites “a controller configured to determine a linear force imparted on the proof-mass, in a first direction, based on at least the first resonant frequency of the measured resonant frequencies.”  As such, applicant has claimed that the controller is configured to determine the a linear force in a first direction based on the first resonant frequency. Applicant then distinctly recites “the controller is further configured to determine a first linear force imparted on the proof-mass in a first direction and a second linear force imparted on the proof-mass in a second direction based on the first resonant frequency, the second resonant frequency, the third resonant frequency, and the fourth resonant frequency.”  However, the controller is not originally disclosed to determine two distinct linear forces in a same first direction, whereby one determination is done based on the first resonant frequency, and where by the second 
3) Applicant initially recites that the controller is configured to determine a temperature based on a common mode signal generated from a comparison of each of the measured resonant frequencies, but then recites that the controller is further configured to determine a temperature based on a common mode signal generated from a comparison of each of the first resonant frequency, the second resonant frequency, the third resonant frequency, and the fourth resonant frequency.  Applicant does not originally disclose that the controller determines two distinct temperatures based on two distinct common mode signals generated from distinct resonant frequencies.  
As to Claim 22,
The phrase “each of the first and second torsionally operated MEMS electric field sensors includes: a proof-mass including a source of concentrated charge; a plurality of supports, each individual support of the plurality supports being coupled to the proof-mass; a plurality of sensors, each individual sensor of the plurality of sensors positioned to measure a resonant frequency of a corresponding support of the plurality of supports; and a controller coupled to each individual sensor of the plurality of sensors, the controller configured to: measure a characteristic of an electric field imparted on the proof-mass based on at least a first resonant frequency of the measured resonant frequencies; determine a linear force imparted on the proof-mass, in a first direction, based on at least the first resonant frequency of the measured resonant frequencies; and determine a temperature based on a common mode signal generated from a comparison of each of the measured resonant frequencies; a field concentrator located adjacent a side of the proof-mass, wherein the field concentrator is positioned so as to focus the electric 
The Examiner respectfully notes that most of the above features are not found in the instant application.  For example, the instant application does not recite or disclose “a plurality of sensors, each individual sensor of the plurality of sensors positioned to measure a resonant frequency of a corresponding support of the plurality of supports; and a controller coupled to each individual sensor of the plurality of sensors, the controller configured to: measure a characteristic of an electric field imparted on the proof-mass based on at least a first resonant frequency of the measured resonant frequencies; determine a linear force imparted on the proof-mass, in a first direction, based on at least the first resonant frequency of the measured resonant frequencies; and determine a temperature based on a common mode signal generated from a comparison of each of the measured resonant frequencies,” or the above geometric isolation structures, the controller configured to compare at least the first resonant frequency to a first frequency reference to measure a torque on the proof-mass, wherein the resonant frequency of each support includes a natural frequency, wherein the plurality of supports includes a first support coupled to a first side of the proof- mass and having the first resonant frequency, a second support coupled to a second side of the proof-mass and having a second resonant frequency, a third support coupled to the first side of the proof-mass and having a third resonant frequency, and a fourth support coupled to the second side of the proof-mass and having a fourth resonant frequency. wherein the controller is further configured to determine a first linear force imparted on the proof-mass, in a first direction, and a second linear force imparted on the proof-mass, in a second direction, based on the first resonant frequency, the second resonant frequency, the third resonant frequency, and the fourth resonant frequency, and determine a temperature 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 21,
The phrase “wherein the plurality of supports includes a first support coupled to a first side of the proof- mass and having the first resonant frequency, a second support coupled to a second side of the proof-mass and having a second resonant frequency, a third support coupled to 
The phrase “wherein the controller is further configured to determine a first linear force imparted on the proof-mass in a first direction and a second linear force imparted on the proof-mass in a second direction based on the first resonant frequency, the second resonant frequency, the third resonant frequency, and the fourth resonant frequency, and determine a temperature based on a common mode signal generated from a comparison of each of the first resonant frequency, the second resonant frequency, the third resonant frequency, and the fourth resonant frequency” on the third to last paragraph is indefinite.  Applicant has already recited that the controller is configured determine a first linear force in a first direction and a determination based on a common mode signal generated from a comparison of each of the measured resonant frequencies on lines 8-15.  As such, the difference and relationship between the above first linear force, first direction, temperature, common mode signal, and the above comparison from both distinct recitation is unclear.

As to Claim 22,
The phrase “wherein the plurality of supports includes a first support coupled to a first side of the proof- mass and having the first resonant frequency, a second support coupled to a second side of the proof-mass and having a second resonant frequency, a third support coupled to the first side of the proof-mass and having a third resonant frequency, and a fourth support coupled to the second side of the proof-mass and having a fourth resonant frequency” on the fourth to last paragraph is indefinite.  At issue here is that applicant recites that the second, third, and fourth support have respective second, third, and fourth resonant frequencies.  However, applicant has already recited each individual sensor of the plurality of sensors positioned to measure a resonant frequency of a corresponding support of the plurality of supports, and therefore has recited that each support has its own respective resonant frequency.  This initial recitation on lines 6-7 of the claim would reasonably include all of the resonant frequencies for the supports, and thus no resonant frequencies are left to be recited as a second, third, and fourth resonant frequency.  As such, the difference and relationship between the above resonant frequencies is unclear.
The phrase “wherein the controller is further configured to determine a first linear force imparted on the proof-mass in a first direction and a second linear force imparted on the proof-mass in a second direction based on the first resonant frequency, the second resonant frequency, 
The phrase “the controller is further configured to infer the resonant frequency of the corresponding support based at least in part on the change in the capacitance” on the last two lines is indefinite because applicant recites numerous distinct resonant frequencies for the supports see on lines 6-7 and the fourth to last paragraph of the claim, and it is therefore unclear what resonant frequencies applicant is referring to with the above phrase.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al. (Qiao) (CN 205620559) in view of Bickford et al. (Bickford) (US 2017/0097394).
Note: the cited pages and lines for Qiao come from the provided English machine translation.
As to Claims 1, 2, 4, 5, 6, 7, 8, 9, and 21,
Qiao discloses a magnetic gradiometer comprising: a first operated microelectromechanical systems (MEMS) magnetic sensor (one of sensors (2))  having a first read-out configured to provide a first measurement of a received magnetic field (Figure 2), (Page 3, Lines 106-117); a second operated MEMS magnetic sensor (a second of sensors (2)) coupled to the first operated MEMS magnetic sensor and having a second read-out configured to provide a second measurement of the received magnetic field (Figure 2), (Page 3, Lines 106-117); and control electronics (3) coupled to the first and second operated MEMS magnetic sensors and configured to determine a magnetic field gradient of the received magnetic field based the first and second measurements from the first and second operated MEMS electromagnetic sensors (Figure 2), (Page 3, Lines 110-115).

Bickford discloses a magnetic sensor operating as a torsionally operated microelectromechanical systems (MEMS) magnetic sensor having a capacitive read-out configured to provide a measurement of a received magnetic field (Paragraphs [0029], [0046], [0048],[0077],[0078]), (Figures 1,7,8), the magnetic sensor operated MEMS magnetic sensors 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Qiao to include using a magnetic sensor operating as a torsionally operated microelectromechanical systems (MEMS) magnetic sensor having a capacitive read-out configured to provide a measurement of a received magnetic field for each of the MEMS magnetic sensors to therefore include  the first and second microelectromechanical systems (MEMS) magnetic sensors are first and second torsionally operated microelectromechanical systems (MEMS) magnetic sensors having a capacitive read-out, each of the first and second torsionally operated MEMS magnetic sensors includes: a proof-mass; a magnetic dipole source coupled to the proof mass; a substrate having a substrate offset space defined therein, wherein the proof-mass is suspended above the substrate offset space; and a first sense electrode disposed on the substrate within the substrate offset space and positioned proximate the proof-mass, the first sense electrode being configured to measure a change in capacitance relative to the proof mass from torsional movement of the proof-mass in response to the received magnetic field at the magnetic dipole source, each of the first and second torsionally operated MEMS magnetic sensors further includes a second sense electrode disposed on the substrate, and wherein the first sense electrode and the second sense electrode are configured to provide a differential capacitance measurement based on the change in capacitance from the torsional movement of the proof-mass, each of the first and second torsionally operated MEMS magnetic sensors further 
(Note Figure 8 of Bickford does not describe the comb drives or use to sense a magnetic field, but such a figure includes the details of the comb drive and sensing mechanism per paragraph [0024], and because, in light of the instant application’s Figure 1, these elements must be included in Bickford.)
As to Claim 3,
Qiao does not disclose wherein each of the first and second torsionally operated MEMS magnetic sensors further includes a counterbalance coupled to the proof-mass, wherein the magnetic dipole source is coupled to a first surface of the proof-mass and the counterbalance is coupled to a second surface of the proof-mass distal the magnetic dipole source.
Bickford discloses wherein a magnetic torsionally operated MEMS magnetic sensors further includes a counterbalance coupled to the proof-mass (Figure 2 / note (104),(132),(124),(136),(138),(106), wherein the magnetic dipole source is coupled to a first surface of the proof-mass and the counterbalance is coupled to a second surface of the proof-mass distal the magnetic dipole source (Figure 1), (Paragraphs [0042], [0044] / note the supports serve to counterbalance any movement by constraining the movement of the proof-mass, and note that all of these elements are “coupled” to each other and every surface of each element).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Qiao to include a counter balance system for each MEMS magnetic sensor, and to therefore include each of the first and second torsionally operated MEMS magnetic sensors further includes a counterbalance coupled to the proof-mass, wherein the magnetic dipole source is coupled to a first surface of the proof-mass and the counterbalance is coupled to a second surface of the proof-mass distal the magnetic dipole source given the above disclosure and teaching of Bickford in order to advantageously dampen forces and losses (Paragraphs [0042],[0044]), and thus minimize any unwanted movement of the proof-mass that can negatively impact the sensitivity of the device.
As to Claim 10,
Qiao in view of Bickford discloses a circuit board (1) that electrically couples the first torsionally operated MEMS magnetic sensor to the second torsionally operated MEMS magnetic sensor, wherein the control electronics is formed on the circuit board (Figure 2 / note part of the control electronics is formed on the board (1) in that the control wiring is on the board. Applicant does not require all of the electronics or any specific part of the electronics to be on the board).
As to Claims 11-14,
Qiao does not disclose a reference structure that magnetically couples the first torsionally operated MEMS magnetic sensor to the second torsionally operated MEMS magnetic sensor, a plurality of magnets that produce at least one reference magnetic field configured to mutually align the first and second torsionally operated MEMS magnetic sensors to a common vector such that their magnetic moments are aligned, a high permeability shunt that couples together the first and second torsionally operated MEMS magnetic sensors and the plurality of reference magnets, the high permeability shunt includes a soft ferrite cage configured to provide shielding for the control electronics.
Bickford discloses a reference structure that includes a reference magnet connected to the proof mass and first sensor (Paragraph [0074] / note one of the separated sources can be the reference structure or Paragraph [0077] / note the plural proof mass portions, each with their own magnet, and that the reference structure can be one of the proof mass portions), a plurality of reference magnets that produce at least one reference magnetic field configured to mutually align the first and second torsionally operated MEMS magnetic sensors to a common vector such that their magnetic moments are aligned (Paragraph [0077] / note the reference magnets can be the magnets on three of the proof mass portions, and that the magnetic fields of these magnets must influence each other magnetically and are reasonably capable of aligning their magnetic moments), a high permeability shunt (field concentrator),(118)  (Figure 1), the high permeability shunt includes a soft ferrite cage (118) configured to provide shielding for the control electronics (Paragraph [0010]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Qiao to include using a magnetic sensor operating as a torsionally operated microelectromechanical systems (MEMS) magnetic sensor having a capacitive read-out 
(Note: In the combination the field concentrator for each sensor must couple together the first and second torsionally operated MEMS magnetic sensors and the reference magnets because it will concentrate the magnetic fields as the proof-masses / proof mass portions).
As to Claim 17,
Qiao discloses An integrated electromagnetic gradiometer array comprising: at least two magnetic gradiometers, each gradiometer comprising: a first operated microelectromechanical systems (MEMS) magnetic sensor (one of sensors (2))  having a first read-out configured to provide a first measurement of a received magnetic field (Figure 2), (Page 3, Lines 106-117); a second operated MEMS magnetic sensor (a second of sensors (2)) coupled to the first operated MEMS magnetic sensor and having a second read-out configured to provide a second measurement of the received magnetic field (Figure 2), (Page 3, Lines 106-117); and control electronics (3) coupled to the first and second operated MEMS magnetic sensors and configured to determine a magnetic field gradient of the received magnetic field based the first and second measurements from the first and second operated MEMS electromagnetic sensors (Figure 2), (Page 3, Lines 110-115).
Qiao does not disclose the first and second microelectromechanical systems (MEMS) magnetic sensors are first and second torsionally operated microelectromechanical systems (MEMS) magnetic sensors having a capacitive read-out.
Bickford discloses a magnetic sensor operating as a torsionally operated microelectromechanical systems (MEMS) magnetic sensor having a capacitive read-out configured to provide a measurement of a received magnetic field (Paragraphs [0029], [0046], [0048],[0078]), (Figures 1,8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Qiao to include using a magnetic sensor operating as a torsionally operated microelectromechanical systems (MEMS) magnetic sensor having a capacitive read-out configured to provide a measurement of a received magnetic field for each of the MEMS magnetic sensors to therefore include  the first and second microelectromechanical systems 
Qiao discloses the use of four magnetic sensors (2), and that while Qiao may describe the entire system as a magnetic gradiometer, the device can reasonably be considered to include two gradiometers as the combination of two of the sensors can be considered a single gradiometer. As such, as best understood, Qiao discloses two magnetic gradiometers.  
However, to the extent that Qiao does not disclose two magnetic gradiometers, the Examiner notes that the only difference between the above combination and claim 17 is that there two of each feature noted above.  To that extent, the Examiner respectfully notes that It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Qiao in view of Bickford to duplicate the exact above sensor configuration, and therefore disclose two gradiometers including all of the above noted features in order to advantageously provide for redundant magnetic sensor in case one of the gradiometers fails and thus allow for continued sensing when continued sensing is critical feature (see MPEP 2144.04(VI)(B)).
Claims 15, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. (Chi) (US 2014/0375338) in view of Bickford et al. (Bickford2) (US 2017/0097382).
As to Claims 15, 16, and 22,
Chi discloses an electric field gradiometer comprising: a first electric field sensor (electrode 42) having a read-out configured to provide a first measurement of a received electric field (Paragraphs [0044],[0045]); a second electric field sensor (44) and configured to provide a second measurement of the received electric field (Paragraphs [0044],[0045]); and control electronics (87) coupled to the first and second electric field sensors and configured to determine an electric field gradient of the received electric field based the first and second measurements from the first and second electric field sensors (Paragraphs [0044],[0045]), (Figure 8).
Chi does not disclose the electric field sensors are torsionally operated microelectromechanical systems (MEMS) device and therefore does not disclose an electric field gradiometer comprising: a first torsionally operated microelectromechanical systems (MEMS) electric field sensor having a first capacitive read-out configured to provide a first measurement of a received electric field; a second torsionally operated MEMS electric field sensor coupled to the first torsionally operated MEMS electric field sensor and having a second capacitive read-out configured to provide a second measurement of the received electric field; and control electronics coupled to the first and second torsionally operated MEMS electric field sensors and configured to determine an electric field gradient of the received electric field based the first and second measurements from the first and second torsionally operated MEMS electric field sensors, a plurality of electric field generators that produces at least one reference field configured to mutually align the first and second torsionally operated MEMS electric field sensors to a common vector such that their electric dipole moments are aligned, each of the first 
Bickford2 discloses an electric field sensors this torsionally operated microelectromechanical systems (MEMS) device (Paragraphs [0038], [0046]), the torsionally operated microelectromechanical systems (MEMS) electric field sensor having a capacitive read-out configured to provide a measurement of a received electric field (Paragraph [0049]), a plurality of electric field generators that produces at least one reference field configured to mutually align the first and second torsionally operated MEMS electric field sensors to a common vector such that their electric dipole moments are aligned (Paragraph [0075] / note that the separated sources can be considered the reference field generators, and such these generators are capable of aligning the vectors as claimed), each of the first and second torsionally operated MEMS electric field sensors includes: a proof-mass including a source of concentrated charge; a plurality of supports, each individual support of the plurality supports being coupled to the proof-
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Chi to include replacing each of the electrode electric field sensors with a torsionally operated microelectromechanical systems (MEMS) device to therefore disclose the electric field sensors are torsionally operated microelectromechanical systems (MEMS) device and therefore does not disclose an electric field gradiometer comprising: a first torsionally operated microelectromechanical systems (MEMS) electric field sensor having a first capacitive read-out configured to provide a first measurement of a received electric field; a second torsionally operated MEMS electric field sensor coupled to the first torsionally operated MEMS electric field sensor and having a second capacitive read-out configured to provide a second measurement of the received electric field; and control electronics coupled to the first and second torsionally operated MEMS electric field sensors and configured to determine an electric field gradient of the received electric field based the first and second measurements from the first and second torsionally operated MEMS electric field sensors, at least one electric field generator that .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al. (Qiao) (CN 205620559) in view of Bickford et al. (Bickford) (US 2017/0097394) as applied to claim 17 .
As to Claim 18,
Qiao in view of Bickford does not disclose at least one electric field gradiometer, the at least one electric field gradiometer including: a first torsionally operated MEMS electric field sensor having a first electric field capacitive read-out configured to provide a first measurement of a received electric field; a second torsionally operated MEMS electric field sensor coupled to the first torsionally operated MEMS electric field sensor and having a second electric field capacitive read-out configured to provide a second measurement of the received electric field; and electric field sensor control electronics coupled to the first and second torsionally operated MEMS electric field sensors and configured to determine an electric field gradient of the received electric field based the first and second measurements from the first and second torsionally operated MEMS electric field sensors.
Chi discloses at least one electric field gradiometer comprising: a first electric field sensor (electrode 42) having a read-out configured to provide a first measurement of a received electric field (Paragraphs [0044],[0045]); a second electric field sensor (44) and configured to provide a second measurement of the received electric field (Paragraphs [0044],[0045]); and control electronics (87) coupled to the first and second electric field sensors and configured to determine an electric field gradient of the received electric field based the first and second measurements from the first and second electric field sensors (Paragraphs [0044],[0045]), (Figure 8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Qiao in view of Bickford to include n electric field gradiometer comprising: 
Bickford2 discloses an electric field sensors this torsionally operated microelectromechanical systems (MEMS) device (Paragraphs [0038], [0046]), the torsionally operated microelectromechanical systems (MEMS) electric field sensor having a capacitive read-out configured to provide a measurement of a received electric field (Paragraph [0049]), at least one electric field generator that produces a reference field configured to mutually align the first and second torsionally operated MEMS electric field sensors to a common vector such that their electric dipole moments are aligned (Paragraph [0075] / note that one of separated sources can be considered the reference field generator, and such a generator is capable of aligning the vectors as claimed).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Qiao in view of Bickford and Chi to include replacing each of the electrode electric field sensors with a torsionally operated microelectromechanical systems (MEMS) device to therefore disclose the electric field sensors are torsionally operated .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al. (Qiao) (CN 205620559) in view of Bickford et al. (Bickford) (US 2017/0097394) as applied to claim 17 and in further view of Bickford et al. (Bickford2) (US 2017/0097382).
As to Claim 19,
Qiao in view of Bickford does not disclose at least one torsionally operated MEMS electric field sensor having a first electric field capacitive read-out configured to provide measurements of a received electric field.
Bickford2 discloses at least one torsionally operated MEMS electric field sensor having an electric field capacitive read-out configured to provide measurements of a received electric field (Paragraphs [0038], [0046]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Qiao in view of Bickford to include at least one torsionally operated MEMS electric field sensor having an electric field capacitive read-out configured to provide measurements of a received electric field as taught by Bickford2 in order to advantageously add the ability to measure electric fields and perform this function utilizing an electric field sensor configuration that provides an improved detector which enhances the ability to measure small fields emitted by equipment or natural processes (Paragraph [0004], and to utilize an electric field sensor configuration that provides for an improved electric field detector capable of observing weak magnetic fields (Paragraph [0005]).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
As to Claim 20,
The primary reason for the allowance of claim 20 is the inclusion of at least one additional torsionally operated MEMS magnetic sensor having a third magnetic field capacitive .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858